Citation Nr: 0119465	
Decision Date: 07/27/01    Archive Date: 07/31/01

DOCKET NO.  99-15 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Evaluation of status post left ulnar tip amputation.  

2.  Entitlement to nonservice-connected pension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active military service from June 1962 to 
July 1965. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted compensation for 
status post left ulnar tip amputation under 38 U.S.C.A. 
§ 1151, and assigned a 10 percent evaluation.  The RO 
assigned an effective date of July 16, 1998 for entitlement 
to compensation, as well as the 10 percent rating.  The RO 
also denied a claim for nonservice-connected pension.  The 
veteran has appealed the issue of entitlement to a higher 
evaluation, as well as the denial of his claim for 
nonservice-connected pension.  


REMAND

The Board initially notes that during the course of the 
appeal, legislative changes have significantly altered VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-472, 114 Stat. 2096 (2000) ("Veterans Claims 
Assistance Act").  

In July 1998, the veteran filed a claim of entitlement to 
compensation under the provisions of title 38, United States 
Code, Section 1151, for a left wrist disability.  In July 
1999, the RO granted compensation for status post left ulnar 
tip amputation.  The RO assigned an evaluation of 10 percent, 
with an effective date of July 16, 1998.  The veteran asserts 
that an increased rating is warranted for his status post 
left ulnar tip amputation.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of compensation.  In 
such a case it is not the present level of disability which 
is of primary importance, but rather the entire period is to 
be considered to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods of time based on the facts found.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The issue is therefore 
whether a rating in excess of 10 percent is warranted for the 
veteran's status post left ulnar tip amputation for any time 
period from July 16, 1998.  

During his hearing, held in May 2001, the veteran reported 
that he had undergone left wrist surgery at a VA health care 
facility in Tampa, Florida in March 2001.  However, the most 
recent medical evidence of record is dated in April 1999.  As 
the veteran's records of left wrist surgery are not currently 
associated with the claims file, on remand, an attempt should 
be made to obtain these records.  See VCAA, 114 Stat. 2096, 
2097-98 (to be codified at 38 U.S.C. § 5103A); Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 
60 Fed. Reg. 43186 (1995).  In addition, as the veteran has 
undergone left wrist surgery since his most recent VA 
examination (performed in April 1999) there is evidence of a 
possible worsening of the disability in issue.  He should 
therefore be afforded another VA examination.  

With regard to the claim for nonservice-connected pension, 
the veteran contends that entitlement to a total and 
permanent disability rating for nonservice-connected pension 
purposes is warranted based on the severity of his mental and 
physical disabilities.  He contends that he is not able to 
maintain any type of gainful and substantial employment.  His 
disabilities have been noted to include an adjustment 
disorder and tendinitis, right elbow.  

In this case, the most recent VA examination report covering 
disabilities other than the veteran's status post left ulnar 
tip amputation is dated in December 1997.  During the 
veteran's May 2001 hearing it was agreed that the current 
medical evidence of record is unclear as to the extent of the 
veteran's psychiatric and physical disorders.  Accordingly, 
additional development, to include a comprehensive VA 
examination, is required before this claim may be fairly 
adjudicated.  




Therefore, the case is REMANDED for action as follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
and physical disorders since 1999 (i.e, 
the most recent medical evidence of 
record).  After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran which are not already 
associated with the claims folder, to 
include records of left wrist surgery at 
a VA facility in Tampa, Florida, in March 
2001.

2.  The veteran should be afforded a VA 
general medical examination to determine 
the severity of all disabilities present, 
to include status post left ulnar tip 
amputation and tendinitis, right elbow.  
The claims folder should be available to 
the examiner in conjunction with the 
examination.  The examiner should render 
an opinion as to what effect these 
disabilities have on the veteran's 
ability to work, and whether his 
disabilities are susceptible to 
improvement through appropriate 
treatment.  In particular, the effects of 
pain of employability should be 
discussed, if applicable.  

3.  The veteran should be afforded a 
comprehensive VA psychiatric examination 
in order to determine the extent of any 
psychiatric disorder(s) that may be 
present, to include an adjustment 
disorder.  If a psychiatric disorder is 
found, the examiner must specify in 
detail exactly what symptoms and 
manifestations are directly attributable 
to it.  A Global Assessment of 
Functioning score should be provided.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All clinical 
findings and opinions, and the bases 
therefor, should be set forth.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  

5.  When the requested development has 
been completed, the RO should 
readjudicate the veteran's claims for a 
higher evaluation for status post left 
ulnar tip amputation, and for a 
nonservice-connected pension.  The RO's 
discussion of the claim for nonservice-
connected pension should list all the 
veteran's disabilities and the percentage 
evaluation assigned to each disability on 
the basis of the applicable Diagnostic 
Codes.  The RO should review the claim, 
taking into account both the "average 
person" test under 38 U.S.C.A. § 
1502(a)(1) and 38 C.F.R. § 4.15, and the 
"unemployability" test under 38 U.S.C.A. 
§ 1521(a) and 38 C.F.R. §§ 3.321(b)(2), 
4.16, and 4.17.  If the veteran does not 
meet the requirements under either test, 
the RO should consider whether 
entitlement to the benefit is warranted 
on an extraschedular basis under 38 
C.F.R. § 3.321(b)(2) in view of the 
veteran's age, occupational background, 
and other related factors.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




